             Case 1:19-cv-09617-KPF Document 60 Filed 05/21/21 Page 1 of 4



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

                                               Civil Action No.: 1:19-cv-09617-KPF
ELLIOT MCGUCKEN, an individual,
                                               DECLARATION OF SCOTT ALAN
Plaintiff,                                     BURROUGHS, ESQ.

v.

NEWSWEEK LLC, a New York Limited
Liability Company; and DOES 1-10, inclusive,

Defendants.




                                          -1-
                       DECLARATION OF SCOTT ALAN BURRROUGH, ESQ.
         Case 1:19-cv-09617-KPF Document 60 Filed 05/21/21 Page 2 of 4




                DECLARATION OF SCOTT ALAN BURROUGHS, ESQ.


I, Scott Alan Burroughs, hereby declare as follows:

   1. I am above eighteen (18) years of age and am competent to give the testimony set forth

       below. Said testimony is given from my own personal knowledge. I make this declaration

       in support of Plaintiff’s Motion for Summary Judgment. If called as a witness, I could

       and would competently testify as set forth below.

   2. I am a member of the New York Bar admitted to practice before this Court. I am a

       shareholder of the law firm Doniger / Burroughs, and am lead counsel for Plaintiff Elliot

       McGucken (“McGucken”) in this action.

   3. On April 3, 2019, my office sent to Newsweek a cease-and-desist demand. A true and

       correct copy of the cease-and-desist correspondence is attached hereto as Exhibit 5.

   4. It is unclear, however, whether this demand was received because Newsweek’s email

       system returned a response stating that email address provided on its site by Newsweek,

       viz., copyright@newsweek.com, included a “permanent error.” Counsel sent the cease-

       and-desist demand to this address two additional times and all three received this same

       “permanent error” response from Newsweek. Notably, this is the very email account

       provided by Newsweek on its website to use in regard to copyright issues. In any event,

       Newsweek did not remove the Subject Photograph from its site at or around this time. A

       true and correct copy of this response and a screencapture of the copyright section of

       Newsweek’s website is attached hereto as Exhibit 6.

   5. Attached hereto as Exhibit 7 is a true and correct copy of an article titled “Dropshipping

       Journalism” by Daniel Tovrov, publicly available at




                                          -2-
                       DECLARATION OF SCOTT ALAN BURRROUGH, ESQ.
      Case 1:19-cv-09617-KPF Document 60 Filed 05/21/21 Page 3 of 4



   https://www.cjr.org/special_report/newsweek.php, which was accessed and prepared by

   my office on April 13, 2020.

6. Instagram has publicly stated that that it does not grant sub-licenses to sites like

   Newsweek that would allow for the exploitation without consent of work appearing on

   Instagram. Attached hereto as Exhibit 8 is a true and correct copy of an article titled

   “Instagram just threw users of its embedding API under the bus” by Timothy B. Lee for

   Ars Technica, publicly available at https://arstechnica.com/tech-

   policy/2020/06/instagram-just-threw-users-of-its-embedding-api-under-the-bus/.

7. Attached hereto as Exhibit 9 is a true and correct copy of Instagram’s Platform Policy,

   publicly available at https://www.instagram.com/about/legal/terms/api/, which was

   accessed and prepared by my office on April 13, 2020.

8. Attached hereto as Exhibit 10 is a true and correct copy of Instagram’s Terms of Use,

   publicly available at https://help.instagram.com/478745558852511, which was accessed

   and prepared by my office on April 13, 2020.

9. Attached hereto as Exhibit 11 is a true and correct copy of Instagram’s Community

   Guidelines, publicly available at https://help.instagram.com/478745558852511, which

   was accessed and prepared by my office on April 13, 2020.

10. Newsweek has provided no evidence that it obtained a sub-license from Instagram to

   exploit Dr. McGucken’s proprietary photography on its commercial website. And

   Newsweek has failed to provide evidence that it ever obtained a license or authorization

   to publish Dr. McGucken’s work on its website.

11. Attached hereto as Exhibit 12 is a true and correct copy of Newsweek’s intellectual

   property policies.




                                       -3-
                    DECLARATION OF SCOTT ALAN BURRROUGH, ESQ.
          Case 1:19-cv-09617-KPF Document 60 Filed 05/21/21 Page 4 of 4



   12. Attached hereto as Exhibit 13 is a true and correct copy of relevant portions of the

       deposition transcript of Diane Rice, Newsweek’s Director of Photography. Attached

       hereto as Exhibit 14 is a true and correct copy of the relevant portions of the deposition

       transcript of James Etherington-Smith, Newsweek’s Managing Editor.

   13. Attached hereto as Exhibit 15 is a true and correct copy of Plaintiff’s expert report by

       Thomas Maddrey.

   14. Newsweek has failed to introduce any evidence reflecting that the use of the Subject

       Photography constitutes fair use. Attached hereto as Exhibit 16 is a true and correct copy

       of Plaintiff’s expert report by Lynn Oberlander.

   15. Newsweek profited from its exploitation of McGucken’s work in several ways, including

       increased traffic to its site and increased revenues from the paid advertising it displayed

       alongside the Subject Photograph, new subscribers, and increased page views. Attached

       hereto as Exhibit 17 is a true and correct copy of information reflecting Newsweek’s

       page views, unique impressions, and advertising revenue.

       I declare under penalty of perjury and the laws of the United States of America that the

foregoing is true and correct.

               Executed on May 21, 2021 in Brooklyn, New York.



                                         By:
                                               Scott Alan Burroughs, Esq.
                                               Declarant




                                           -4-
                        DECLARATION OF SCOTT ALAN BURRROUGH, ESQ.
